Hill, C. J.
1. There was no abuse of discretion in the refusal of the justice of the peace, in the trial of a civil case, to stop the trial, at the request of the plaintiff, to enable him to secure the attendance of a witness, especially where the witness was a woman not under subposna, and where the justice, in his answer to the writ of certiorari, stated that the court was not informed as fo what was expected to be proved by the absent person desired as a witness.
2. Ho error of law is complained of, except as indicated above, and there was evidence to support the verdict.
3. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.